DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pressurize fluid source as recited in claims 6, 13 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitation “flow limit is in parallel communication with the solenoid valve” in claim 7 renders the claim indefinite for being unclear because “flow limit” is considered as a limit amount of fluid flow which is not a structure limitation; therefore,\ it is not known how the flow limit is considered to be parallel fluid communication with a structure limitation such as the solenoid valve. Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by North et al (U.S. 7,963,528).
Regarding claims 1-9, North discloses a fluid suspension system for a land vehicle comprising: at least one actuator (55, 56) adapted to be connected to a chassis (12) and an axle (15, 19) of a land vehicle spaced apart from a pivotal connection (A) of the axle (15); a fluid pressure circuit (42) in cooperation with the at least one actuator (55, 56); and a controller (40) in operable communication with the fluid pressure circuit (42) and programmed to: receive input indicative of a travel speed (from speed sensor 39) of the land vehicle, close the fluid pressure circuit to limit fluid flow rate at a low speed travel range (see column 6, lines 36-45) to permit the axle (19) to pivot in response to variations in an underlying support surface, and open the fluid pressure circuit (42) at a higher speed travel range (see column 6, lines 22-35) for selective actuation of the at least one actuator in response to variations in the underlying support surface; wherein the axle is further defined as a first axle (15); and wherein the fluid suspension system further comprises a flow control valve (59) in fluid cooperation with the fluid pressure circuit (42) and a second axle (19) that is pivotally connected to the chassis (pivotal connection B); a solenoid valve (59b) in fluid cooperation with a pressurized source (74) and the flow control valve (59); wherein the solenoid valve (59b) is closed in response to the low speed travel range; wherein the solenoid valve (59b) is opened in response to the higher speed travel range; a flow limit in fluid cooperation with the pressurized fluid source and the flow control valve (59); wherein the flow limit (59d) is in parallel fluid communication with the solenoid valve (59b); wherein the solenoid valve (59b) is a normally open valve; wherein the solenoid valve (59b) is a normally closed valve.  
Regarding claims 10-16, North discloses a land vehicle comprising: a chassis (12); an axle (19) pivotally connected to the chassis (12) about a horizontal axis (B) perpendicular to the axle (19); a pair of wheels (20) mounted to the axle (19) and spaced apart with the pivotal connection (A) therebetween to support the axle (19) and the chassis (20) for travel upon an underlying support surface; and at least one actuator (55, 56) connected to the chassis (12) and the axle (19) spaced apart from the pivotal connection (A); a fluid pressure circuit (42) in cooperation with the at least one actuator (55, 56); and a controller (40) in operable communication with the fluid pressure circuit (42) and programmed to: receive input indicative of a travel speed (from vehicle speed sensor 39) of the land vehicle, close the fluid pressure circuit to limit fluid flow rate at a low speed travel range (see column 6, lines 36-45) to permit the axle to pivot in response to variations in the underlying support surface, and open the fluid pressure circuit at a higher speed travel range (see column 6, lines 22-35)  for selective actuation of the at least one actuator (55, 56) in response to variations in the underlying support surface; a speed sensor (39) cooperating with the land vehicle to determine the travel speed of the land vehicle, and in communication with the controller (40) to provide the input indicative of the travel speed; wherein the axle (19) is further defined as a first axle; 13TERS 0119 PUS wherein the land vehicle further comprises: a second axle (15) pivotally connected to the chassis (12) about the horizontal axis (A) perpendicular to the second axle (15) and spaced apart from the first axle (19), a second pair of wheels (16) mounted to the second axle (15) and spaced apart with the pivotal connection (A) of the second axle (15) and the chassis (12) therebetween to support the second axle (15) and the chassis for travel upon the underlying support surface, and a flow control valve (59) in fluid cooperation with the fluid pressure circuit (42) and the second axle (15); a solenoid valve (59b) in fluid cooperation with a pressurized fluid source (74) and the flow control valve (59); a flow limit (59d) in fluid cooperation with the pressurized fluid source (74) and the flow control valve (59).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        August 27, 2022